Case 6:21-cv-01579-MJJ-PJH Document1 Filed 06/09/21 Page 1of5 PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
BRUNELLA TAYLOR CIVIL ACTION NO: 6:21-cv-1579
VERSUS JUDGE:
WALMART INC., ET AL. MAGISTRATE:

NOTICE OF REMOVAL AND JURY DEMAND
TO: Lysandra Taylor— Deputy-in-Charge

United States District Court

Western District of Louisiana

John M. Shaw United States Courthouse

800 Lafayette Street, Suite 2100

Lafayette, LA 70501

Mr. Keith P. Saltzman

Anderson, Dozier, Blanda & Saltzman

2010 W. Pinhook Road

Lafayette, LA 70508

NOW INTO COURT, through undersigned counsel, comes WALMART INC. and WAL-
MART LOUISIANA, LLC (sometimes hereinafter collectively referred to as “Walmart”)
defendants in the above entitled cause, and appearing solely for the purpose of presenting this
Notice of Removal of the above entitled cause to this Honorable Court under the provisions of 28
U.S.C. § 1441, et seq., and reserving all rights, respectfully shows as follows:
1,
This suit was filed by plaintiff in the 15" Judicial District Court, Docket No. C-202005869,
Lafayette Parish, Louisiana, on November 24, 2020. (Ex. A).
2.

Defendants filed an answer to the petition on December 21, 2020. (Ex. B).
Case 6:21-cv-01579-MJJ-PJH Document1 Filed 06/09/21 Page 2 of 5 PagelID#: 2

3.

Plaintiff is a citizen of Louisiana. (Ex. A).

4.

Defendant Wal-Mart Louisiana, LLC is a Delaware limited liability company with its
principal place of business in Bentonville, Arkansas, and its sole member or owner being Wal-
Mart Stores East, LP, a Delaware limited partnership with its principal place of business in
Bentonville, Arkansas and which is composed of two partners, namely WSE Management, LLC
(GP) and WSE Investment, LLC (LP), both Delaware limited liability companies with their
principal place of business in Bentonville, Arkansas, and the sole member of said two limited
liability companies is Wal-Mart Stores East, Inc., an Arkansas corporation with its principal place
of business in Bentonville, Arkansas. All shares of stock in Wal-Mart Stores East, Inc. are owned
by defendant Walmart Inc., a Delaware corporation with its principal place of business in
Bentonville, Arkansas, which is a publicly held company.

5.

In her Petition, plaintiff alleges that a “Walmart employee pushing a cart .. . did not see

her and collided into her cart causing neck pain and other injuries.” (Ex. A, § 3).
6.

Consistent with Louisiana law, in her Petition plaintiff does not allege any specific

monetary amount of the value of her claims.
7.
On May 18, 2021, defendant received plaintiff's Answers to Interrogatories and Responses

to Requests for Production. (Ex. C).
Case 6:21-cv-01579-MJJ-PJH Document1 Filed 06/09/21 Page 3 of 5 PagelID#: 3

8.

In response to Walmart’s Interrogatory No. 15, plaintiff asserts, for the first time, that the

matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs. Id.
9,

Based on plaintiffs Answer to Interrogatory No. 15, Walmart alleges the amount in

controversy in this suit exceeds $75,000.00, exclusive of interest and costs.
10.

Pursuant to 28 USC § 1446(b), this Notice of Removal is timely because plaintiff's Answer
to Interrogatory No. 15, received by Wal-Mart on May 18, 2021, constitutes an “other paper from
which it was first ascertained that the case is one which is or has become removable,” and the
Notice of Removal is filed within one year after the commencement of the action.

11.
The Court has jurisdiction of this cause of action under 28 USC § 1332.
12.
The proper court for removal is the United States District Court for the Western District of
Louisiana.
13.
Defendant requests a trial by jury as to all issues triable by a jury.
14.

Defendant further shows unto the Court that immediately upon the filing of this Notice of
Removal, a copy of same shall be served upon all adverse parties and a copy filed with the Clerk
of the 15" Judicial District Court, Lafayette Parish, Louisiana, all in accordance with 28 USC §

1446(d).
Case 6:21-cv-01579-MJJ-PJH Document1 Filed 06/09/21 Page 4 of5 PagelID#: 4

15.

Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel certifies
that he has read the foregoing Notice of Removal, that, to the best of his knowledge, information,
and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing
law or good faith argument for the extension, modification, or reversal of existing law, and that it
is not interposed for any improper purpose, such as to harass or cause unnecessary delay or
needless increase in the costs of litigation.

WHEREFORE, Wal-Mart Louisiana, LLC and Walmart Inc. remove the above-entitled

case from the state court to this Court.

Respectfully submitted,

CHADWICK. & ODOM, LLC
cif ODOM,

R. O’Neal Chadwick, Jr. (#19517)
nchadwick@chadwicklawpartners.com
Gregory B. Odom, II (#33470)
godom@chadwicklawpartners.com
P.O. Box 12114

Alexandria, LA 71315

Telephone: (318) 445-9899

Facsimile: (318) 445-9470

Attorneys for Defendants
Case 6:21-cv-01579-MJJ-PJH Document1 Filed 06/09/21 Page 5of5 PagelID#: 5

CERTIFICATE OF SERVICE

Thereby certify that a copy of the above and foregoing pleading has been served upon all

counsel of record by placing same in the U.S. Mail, postage prepaid and properly addressed, or by

fax, or by email, this 9" day of June 2021.

CHADWIC & ODOM, LLC

/
# Gregory B. Odom, II
